Citation Nr: 1725154	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-33 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as noncompensable.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance for a spouse. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from September 1960 to August 1964.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.   

These matters were previously before the Board in May 2016 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Rating Bilateral hearing loss disability

A July 2010 VA audiology examination report noted no significant change in disability since previous evaluations.  A July 2011 VA audiology note reflects that the Veteran had complaints of hearing acuity and that another audiological test was performed; the audiologist found that the audiology testing results were of "questionable reliability but still likely a substantial change in hearing noted."  An October 2011 VA record reflects that the Veteran had cerumen impaction.  

The Veteran underwent another VA examination in June 2016.  At that time, the examiner found that the Veteran did not respond reliably despite repeated attempts at testing, and that the results were not suitable for rating.  

In an April 2017 VA Form 21-4138, the Veteran's representative stated that the Veteran reported having had an audiology examination at the Chico VA Medical facility in California in February 2017, and requested that the report be associated with the claims file prior to Board adjudication.

Based on the foregoing, all February 2017 VA audiology records, if any, should be associated with the claims file.  Also, another VA examination should be scheduled.

SMC

Entitlement to spousal aid and attendance is applicable where the veteran receives compensation at the rate of 30 percent or higher for service-connected disability(ies).  38 U.S.C.A. § 1115(1)(E), 38 C.F.R. § 3.351.  The Veteran's only service-connected disability is bilateral hearing loss.  Thus, his claim for SMC based on the need for aid and attendance for his spouse is inextricably intertwined with his claim for a compensable rating for bilateral hearing loss disability.  Therefore, the appropriate remedy is to remand the issue. Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all outstanding treatment records, VA or non-VA, including a February 2017 audiology report from the Chico VA medical facility, to include any report of VA audiology testing scanned into VISTA.  Any such report itself must be printed from VISTA and scanned into the Veteran's virtual file (VBMS). 

2.  Please schedule the Veteran for another VA examination to determine the severity of his bilateral hearing loss disability.

3.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



